DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-10 in the reply filed on 06/30/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the detent assembly of the release strap” in line 1. Claim 8 discloses “the release strap includes an elongated portion that extends from a detent assembly”, which does not necessarily recite the detent assembly being an element of the release strap. Therefore, it is unclear if the detent assembly is a part of the release strap (As suggested by claim 10) or a separate element from which the elongated portion extends (As suggested by claim 8). For the purpose of examination, the detent assembly is interpreted as being connected to but not a part of the release strap, as set forth in claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley (US 2019/0059896).
Regarding claim 1, Beardsley discloses a surgical stapling system (1, FIG 1, paragraphs [0039-0041]) comprising: a surgical stapling apparatus including a first jaw member (34a) and a second jaw member (34b, FIGs 1, 2, 5A-5B) configured to fasten tissue grasped between the first and second jaw members (Abstract, paragraph [0039-0043]); and a buttress loading unit including a loader (160, paragraphs [0046, 0059-0061], FIG 3A) and a clip (140, FGIs 3A and 4A-4B, paragraph [0054-0060]) supported in the loader (Paragraph [0059] discloses 160b is complementary in shape with the enlarged head 146b of the button 146 of the anvil adapter 140), the loader and the clip supporting a release strap (130d, paragraph [0054], FIGs 4A-4B and 150, FIGs 4A-4D) and a buttress (120, FIGs 3A-3C, paragraphs [0046-0048 and 0052-0054]), the clip configured to selectively attach the release strap and the buttress to the first jaw member when the loader is positioned on the first jaw member (Paragraph [0052] discloses “a distal end portion of the body portion 122 of the anvil buttress 120 is releasably secured to the anvil adapter 140 via the fourth retention member 130d (when the staple cartridge 54 is loaded into the cartridge carrier 52 of the staple cartridge assembly 50)”. Paragraph [0060] discloses “the button 146 and the latch 158 of the anvil adapter 140 engage the anvil assembly 40 such that when the tool assembly 34 is re-opened, the anvil buttress 120 is retained against the anvil assembly 40”).  
Regarding claim 2, Beardsley discloses the clip includes a catch assembly (146, FIGs 4A and 5C) that secures the clip to the first jaw member (Via engagement between 146b and 45, paragraph [0058-0058]).  
Regarding claim 3, Beardsley discloses the catch assembly includes a support arm (146a/146b on one side of channel 147, FIG 4A) and a tab (146a/146b on the other side of channel 147, FIG 4A) that is movably positioned relative to the support arm (Paragraph [0058] discloses “portions of the button 146 on opposed sides of the channel 147 may flex relative to each other” when engaging and disengaging from opening 45).  
Regarding claim 4, Beardsley discloses the first jaw member defines a support slot (45, FIG 2) positioned to receive the support arm and the tab of the catch assembly (Paragraph [0058]).  
Regarding claim 5, Beardsley discloses the tab includes a catch (Underside of the enlarged tab of 146b, FIG 4A) that is selectively engagable with a catch aperture (Cutout defined in the top surface of 45 which the under side of 146b seats against and therefore engages) defined the first jaw member (FIG 2).  
Regarding claim 6, Beardsley discloses the catch aperture is disposed in registration with the support slot (The aperture on the surface is continuous with the slot/opening 45).  
Regarding claim 7, Beardsley discloses the first jaw member is an anvil assembly (Paragraph [0042]).  
Regarding claim 8, Beardsley discloses the release strap includes an elongated portion (152, FIG 4B) that extends from a detent assembly (145, FIG 4B, paragraph 0056]), the elongated portion positioned to couple to the clip (152 is coupled to clip 140, FIGs 4A-4B), the detent assembly positioned to couple to the loader (145 is coupled to loader 160 through engagement between 146b and 160b, paragraph [0059]).  
Regarding claim 9, Beardsley discloses the buttress includes a first end portion that couples to the loader (Paragraph [0059] discloses 120 can be releasably secured to 160) and a second end portion that couples to the clip (An opposing end portion of the buttress is coupled to clip 140 through mechanical connections).  
Regarding claim 10, Beardsley discloses the detent assembly of the release strap is configured to couple to the buttress to secure the release strap to the buttress (detent 145 houses 130d and 154a, therefore coupling to the buttress and providing a recess for the release strap to be seated within. The release strap, buttress, and detent assembly are all coupled through mechanical connections within the device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771